Citation Nr: 1202411	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-35 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for epididymitis with testicular atrophy and infertility, since July 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for epididymitis with testicular atrophy and infertility, prior to July 27, 2009.

3.  Entitlement to special monthly compensation based on the loss of use of a creative organ, prior to July 27, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from November 1991 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted entitlement to an increased, 20 percent evaluation for epididymitis effective from July 27, 2009.

The issues have been recharacterized as above to reflect that the evaluation of service connected epididymitis both before and after July 27, 2009, is currently on appeal.  An October 2004 rating decision denied entitlement to an evaluation in excess of 10 percent.  Days after the issuance of that denial, VA received a submission of relevant private medical records.  This is considered to have been submitted in connection with the claim decided in October 2004 and, accordingly,  that claim remained open and pending.  38 C.F.R. § 3.156(b).  The disagreement with the later December 2009 decision encompassed the earlier October 2004 decision.

As there is no allegation or evidence of unemployment or unemployability, a claim of entitlement to a finding of total disability based on individual unemployability (TDIU) is not inferred as part of the claim for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

Before and after July 27, 2009, epididymitis has been manifested by bilateral testicular atrophy, with erectile dysfunction and infertility.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for epididymitis with testicular atrophy and infertility, since July 27, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7523 (2011).

2.  The criteria for an evaluation of 20 percent, but no higher, for epididymitis with testicular atrophy and infertility, prior to July 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7523 (2011).

3.  The criteria for a finding of entitlement to special monthly compensation based on the loss of use of a creative organ, prior to July 27, 2009, have been met.  38 U.S.C.A. §§ 1114(k), 5107 ;38 C.F.R. §§ 3.102, 3.350(a)(1), 4.115b, Diagnostic Code 7523, Note 1.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Examiners made all required clinical findings necessary for application of the Rating Schedule.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

VA treatment records reveal that in June 2004, the Veteran complained of recurrent left testicle pain and a bloody discharge.  He also complained of urinary frequency. Physical examination showed a hard, painful, swollen left epididymis.  Both the left and right testicles were otherwise normal.  

Private medical records from DFW Urology Consultants reveal that in July 2004 the Veteran underwent a left epididymectomy, and a biopsy of the right testicle.  This revealed that the right testicle was completely atrophied.  Following surgery, the Veteran was treated for hypogonadism and low testosterone.  

In May 2009, the Veteran reported that he was doing well.  Benign prostatic hypertrophy (BPH), erectile dysfunction, and hematuria were diagnosed.  The Veteran denied increased frequency or urgency, and reported that he was happy with his energy and libido levels with testosterone implants.  He underwent microwave therapy for nonservice connected BPH in 2010; no further abnormalities of the testes were noted.

In September 2004, a VA genitourinary examination was conducted.  The examiner reviewed the private medical records and noted the surgery several months prior and the results of the right testicle biopsy.  The Veteran reported having two or three flare-ups of pain since the surgery, which were treated with medication.  The Veteran reported that two prior girlfriends had been impregnated, most recently 1.5 to 2 years prior.  He had missed two days of work over the prior 11 years of employment due to testicular pain.  Testing showed testicles were within the normal size range.  There was evidence of subacute epididymitis on the left and a small cyst on the right epididymis.  On physical examination, the testicles were nontender, but small.  Some thickening and irregularity was noted on the left epididymis.  The examiner stated that sterility was as likely as not related to chronic left intermittent epididymitis.  There were fairly long asymptomatic periods between flare-ups. 

A VA contract examination was conducted in September 2009.  The Veteran reported urinating two to three times a day, and twice each night.  He reported an occasional weak stream, with some minor leakage not requiring pads.  No kidney dysfunction was reported or noted.  He was impotent, with erectile dysfunction, and used testosterone implants, which were replaced every three months.  Physical examination revealed very small, atrophic testicles measuring 1 cm each.  The left epididymis was missing following surgery, and the right was atrophic.  The examiner stated that the Veteran could perform all activities of daily living and work.

Analysis

	Epididymitis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Epididymitis is not a listed condition under the Rating Schedule.  It must therefore be evaluated by analogy to another condition, on the basis of the functions affected, anatomical location, and symptomatology.  38 C.F.R. §§ 4.20, 4.21.  Initially, the condition was rated under Code 7525, as chronic epididymo-orchitis; disability is evaluated as a urinary tract infection under that Code.  Long term therapy, with one or two hospitalizations a year and/or intermittent intensive management are rated 10 percent disabling.  Recurrent symptomatic infection requiring drainage or hospitalization more frequently than twice a year, and/or requiring continuous intensive management are rated 30 percent disabling.  38 C.F.R. §§ 4.115a, 4.115b.  A 10 percent evaluation was assigned in an April 2001 rating decision under this Code for intermittent treatment of flare-ups involving left testicular pain.  

Code 7525 would also permit evaluation for urinary frequency, obstructed voiding, voiding dysfunction, or renal dysfunction.  In pertinent part, obstructed voiding is rated 30 percent disabling for urinary retention requiring intermittent or continuous catheterization.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night is rated 20 percent disabling.  A 40 percent evaluation is assigned for daytime voiding intervals of less than an hour or nocturia five or more times a night.  Voiding dysfunction ratings are based on the need for and changing of absorbent pads.  38 C.F.R. § 3.114a.

In the December 2009 decision, the RO changed the applied Code to 7523, reflecting the predominant symptom of testicular atrophy identified on private and VA treatment records.  Under Code 7523, a 0 percent evaluation is assigned for complete atrophy of one testicle; a 20 percent evaluation is assigned when both testicles are atrophied.  38 C.F.R. § 4.115b, Code 7523.  

Code 7523 is the appropriate Code for evaluation of the current disability.  There is no kidney dysfunction reflected, and even if voiding, leakage, and frequency complaints are related to the testicle disability (as opposed to BPH), the complaints noted by doctors do not merit an evaluation in excess of the currently assigned evaluations.  The predominant manifestation of the service connected disability before and after July 2009 is testicular atrophy, and so evaluation under the Code measuring such is appropriate.

Prior to July 27, 2009, an increased 20 percent evaluation is warranted.  Private medical records document bilateral atrophy of the testicles as of July 2004, and VA records reflect increased complaints as of June 2004.  A 20 percent evaluation is the maximum schedular evaluation under Code 7523.  Both testicles are atrophied.  No greater schedular evaluation is warranted for epididymitis with testicular atrophy and infertility, either before or after July 27, 2009

Possible entitlement to an extraschedular evaluation has been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The current predominant, and sole identified, symptom of epididymitis is testicular atrophy (with its attendant consequences).  Code 7523's criteria encompass this manifestation, and so the first prong of the Thun test is not met.  No further discussion of extraschedular evaluation is required.

	Special Monthly Compensation

Note 1 to 38 C.F.R. § 4.115b, Code 7523, indicates that the claim must be reviewed for possible entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  SMC grants an additional level of compensation to Veterans above the basic levels of compensation (0%-100%) for various types of losses or levels of impairment solely due to service-connected disabilities.  Among the enumerated ways to establish entitlement to SMC is the loss of use of a creative organ.

The testicles, as the sources of spermatozoa, are creative organs.  Private and VA records establish that both testicles are atrophied.  There is no spermatogenesis on the right, the epididymis, part of the "delivery system" for sperm, is removed on the left.  Loss of creative function is established both before and after July 27, 2009.  Entitlement to SMC for loss of use of a creative organ was previously established since July 27, 2009, in the December 2009 rating decision on appeal here.  Entitlement is also warranted prior to that date in light of the above findings.


ORDER

An evaluation in excess of 20 percent for epididymitis with testicular atrophy and infertility, since July 27, 2009, is denied.

An evaluation of 20 percent, but no higher, for epididymitis with testicular atrophy and infertility, prior to July 27, 2009, is granted.

Entitlement to SMC based on the loss of use of a creative organ, prior to July 27, 2009, is granted.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


